Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2021 has been entered.
DETAILED ACTION
2.	This office action is a response to amendments submitted on 06/30/2021.

3. 	Claims 1-19 and 21-22 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-baqi (US 20160276825 A1) in view of RADOV et al. (WO2016178667), OR as alternative in view of Koening et al. (US 20180254735 A1).
In regards to claims 1 and 18, Abdel-baqi shows electrical machine (36) and method of monitoring current imbalance in an electrical machine (36), comprising: 

a first neutral bus (i.e. P/X/N1) within the stator connected to the first phase winding (A1) at a second end of the first phase winding, 
a second neutral bus (i.e. Q/Y/N2) within the stator connected to the second phase winding (A2) at a second end of the first second phase winding, 
Abdel-baqi although does not explicitly (emphasis added) discloses the following limitations Abdel-baqi implicitly discloses the first neutral bus having a first voltage sensor configured to sense a first voltage and the second neutral bus having a second voltage sensor configured to sense a second voltage; a first sensor lead coupled to the first neutral bus and a second sensor lead coupled to the second neutral bus and a controller (42) configured to allow monitoring current imbalance between the first and second phase windings during operation of the stator, monitoring the current being a function of the first and second voltages (i.e. The phase fault control circuit 46 is adapted to generate a control signal for a control system upon detecting a voltage difference between the first neutral and the second neutral of the double wound AC alternator, by employing ground fault detection circuit 64 that measures the ground current I.sub.G for detecting the ground fault using the voltage divider circuit 78). Hence, it is implicit that voltage and current signals are measured by circuit 46 and further used for controlling the current fault (imbalance situation) on the system. 
Furthermore, RADOV shows (Figs. 4-8) the first neutral bus (N1) having a first voltage sensor configured to sense a first voltage and the second neutral bus (N2) having a second voltage sensor configured to sense a second voltage; a first sensor lead coupled to the first neutral bus 
a controller (i.e. ESP controller, pars. 33, 43, 45 50) coupled to each first and second sensor lead configured determine an amount of total current phase imbalance between the first and second phase windings during operation of the stator  so as to cease operation of the stator if the determined current phase imbalance between the first and second phase windings exceeds a threshold value (i.e. adjustments may be made to an ESP with a variable-speed drive (VSD) unit 50. As an example, a VSD unit can include an ESP controller, In some instances, an ESP may be deployed with one or more sensors (e.g., a gauge or gauges). Communication of information with other equipment may occur via a power cable… Fig. 7 shows control switch, Sxyz or 5, may be a combined current sensor 714 and controlled switch 716. Each control switch may sense the current thorough it and may send the current sensor output 718 to a controller, pars. 33, 43, 45, 48, 50, wherein stator disconnection due to fault is disclosed).
As alternative, Koening 735’ shows (Fig. 2) an electric machine includes a phase lead and a winding set with first and second windings. The first and second windings are connected to the phase lead and are connected electrically in parallel with one another. A current sensor is coupled to the first winding and is arranged to measure a portion of current flowing through the phase lead which flows through the first winding (abstract) and shows a first neutral bus (Fig. 2, common connection wire connecting 106, 136 and 148) within the stator connected to the first phase winding (106) at a second end of the first phase winding, 

first neutral bus having a multiple sensors (110, 116, 140, 144, 152, 154) configured to sense a currents wherein sensor leads are electrically coupled to the first neutral bus and a sensor leads so a controller (118) is configured to allow monitoring current imbalance between the first and second phase windings during operation of the stator (pars. 21, 23, 29-31, 33, 36).
a controller (i.e. 118, Fig. 2) coupled to each first and second sensor lead (i.e. electrically couple to current sensors leads 110, 116, 152, 154) configured determine an amount of total current phase imbalance between the first and second phase windings during operation of the stator  so as to cease operation of the stator if the determined current phase imbalance between the first and second phase windings exceeds a threshold value (see pars. 23, 31-32, 34, 37 and 39 motor controller 118 can determine current flow through A-phase first winding 106 based on A-phase first winding current signal 112, determine current flow through A-phase second winding 108 based on an A-phase second winding current signal 120, and compare current flow through A-phase second winding 108 with current flow through A-phase first winding 106. Based on the comparison motor controller 118 can change the power applied to A-phase lead 102. For example, motor controller 118 can reduce the power applied to A-phase winding set 104 when the balance between current flow through A-phase first winding 106 and A-phase second winding 108 is outside of predetermined balance range, or level. Notably, the winding set can extend into motor controller 118 such that each current sensor can be housed within the motor controller, six windings entering motor controller 118 for current measurement and connection to phase 
Thus, given the teaching of RADOV or Koening, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Abdel-baqi to employ voltage sensors on the common neutral buses to monitor current imbalance on the motor phases so protection and correction actions can be executed by the controller, consequently improving the system reliability and performance.
Regarding to Claim 2, Abdel-baqi teaches wherein further comprising a phase lead (Fig. 1, connection between 36 and 42) connected to the parallel first and second windings (i.e. A1, A2).
Regarding to Claim 3, Abdel-baqi teaches wherein wherein the phase lead is an A-phase lead, and further comprising a B-phase lead connected to the motor (Fig. 1, connection to the left of 42 is connected to A1, A2 of A phase and B1, B2 of B phase of the motor 36).
Regarding to Claim 4, Koening 735’ further shows comprising an inverter (Fig. 2, 114) connected to the first and second phase windings (within 104).
Regarding to Claim 5, Abdel-baqi shows (Fig. 1) wherein the first and second phase windings are A-phase first and second windings (A1, A2), and further comprising parallel B-phase first and second windings (B1, B2), the B-phase first winding (B1) connected to the first neutral bus (N1) and the B-phase second winding (B2) connected to the second neutral bus (N2).
Regarding to Claim 6, Abdel-baqi shows (Fig. 1) wherein further comprising parallel C-phase first and second windings (C1, C2), wherein the C-phase first winding (C1) connected to 
Regarding to Claim 7, Abdel-baqi shows (Figs. 3-4) comprising a sensor lead connected to the first voltage sensor (i.e. lead connections as part of detection circuit 64).
Also MARUYAMA shows common motor lead or terminal (i.e. a, b, or c) connected to sensor leads (a gauge, or sensor 714).
Regarding to Claim 8,  Abdel-baqi shows (Figs. 3-4) wherein the sensor lead is a first sensor lead, and further comprising a second sensor lead connected to the second voltage sensor (i.e. lead connections as part of detection circuit 64).
Also MARUYAMA shows common motor lead or terminals (i.e. a, b, or c) connected to sensor leads (a gauge, or sensor 714).
Regarding to Claims 9 and 17, RADOV teaches wherein the sensor lead has a small wire gauge, and/or comprising a phase lead connected to the first and second windings and a sensor lead connected to the first voltage sensor, wherein the sensor lead a conductor with wire gauge size that is smaller than that of the phase lead (pars. 33, 34, 52-53, Fig. 17).
Regarding to Claim 10, Abdel-baqi shows (Figs. 3-4) wherein the controller (i.e. 42, 62) is operably connected to the electrical machine and disposed in communication with the first and second voltage sensors (i.e. 64).
Also, Koening 735’ further shows wherein the controller (118) is operably connected to the electrical machine (104) and disposed in communication with the first and second voltage/current sensors (i.e. 110, 116, 140, 144, 152, 154).

Regarding to Claim 12, Abdel-baqi shows (Figs. 3-4) discloses wherein the electrical machine is a motor electrical machine (36, par. 16).
Regarding to Claims 13-14, Abdel-baqi shows (Figs. 3-4) wherein the electrical machine is a generator electrical machine and/or wherein the electrical machine is motor/generator (i.e. power source 34 drives the alternator 36 to generate electrical energy, par. 16).
Regarding to Claim 15, Koening 735’ further (Figs. 3-4) a motor electrical machine as recited in claim 1 with an inverter (Fig. 2, 114)  connected to the first and second windings (within 104); and a motor controller (118) operably connected to the inverter (114) and communicative with the first and second sensors (i.e. 110, 116, 140, 144, 152, 154).
Regarding to Claim 19, Abdel-baqi shows (Figs. 3-4) wherein applying current to the first and second phase windings (A1/A2) includes applying alternating current to the first and second phases with a common phase (Fig. 1. Left of 42 to 36).
Regarding to Claim 22, Abdel-baqi shows (Figs. 3-4) wherein the controller further receives a sensed current sensed along a lead providing current from the inverter to the first and second windings, and monitoring of the current is further a function of the sensed current (i.e. The phase fault control circuit 46 is adapted to generate a control signal for a control system upon detecting a voltage difference between the first neutral and the second neutral of the double wound AC alternator, by employing ground fault detection circuit 64 that measures the ground current I.sub.G for detecting the ground fault using the voltage divider circuit 78).
6. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Abdel-baqi (US 20160276825 A1) in view of RADOV et al. (WO2016178667), OR as alternative in view of Koening et al. (US 20180254735 A1) and further over Pal et al. (US 20170175748 A1).
Regarding to Claim 16, Abdel-baqi, Warr and Obata et al does not teach wherein further comprising a cabin air compressor or a nitrogen generation system connected to the motor.
However, it is merely a matter of intended use to apply the control system of claim 1 to a specific system or machine.
Pal et al teaches further comprising a cabin air compressor or a nitrogen generation system connected to the motor (see abstract)
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a cabin air compressor assembly includes a cabin air compressor, and a cabin air compressor motor operably connected to the cabin air compressor. A cabin air compressor .

7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Abdel-baqi (US 20160276825 A1) in view of RADOV et al. (WO2016178667), OR as alternative in view of Koening et al. (US 20180254735 A1), and further in view of Gajic et al. (US 20140117912 A1).
In regards to claim 21, Abdel-baqi as modified by RADOV OR as alternative in view of Koening does not explicitly discloses wherein the first and second voltage sensors are included in the stator.
However, Gajic further discloses a system for detecting internal winding faults of a synchronous generator further comprising voltage sensors are included in the stator, (i.e. par. 70 discloses measuring the terminal voltages and currents of the stator by means of voltage measuring devices 11 in the form of voltage transformers 11).
Thus, given the teaching of Gajic, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of Abdel-baqi to employ voltage sensors on the stator to monitor current imbalance on the motor phases so protection and correction actions can be executed by the controller, consequently improving the system reliability and performance.
Response to Arguments
8.	Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive. The examiner believes that the prior arts made of record still read on the added limitations.

RADOV shows (Figs. 4-8) the first neutral bus (N1) having a first voltage sensor configured to sense a first voltage and the second neutral bus (N2) having a second voltage sensor configured to sense a second voltage; a first sensor lead coupled to the first neutral bus and a second sensor lead coupled to the second neutral bus (i.e. sensors by means of current. current sensor 714 and controlled switch 716. Each control switch may sense the current thorough it and may send the current sensor output 718 to a controller, pars. 32, 43, 52-53); 
a controller (i.e. ESP controller, pars. 33, 43, 45 50) coupled to each first and second sensor lead configured determine an amount of total current phase imbalance between the first and second phase windings during operation of the stator  so as to cease operation of the stator if the determined current phase imbalance between the first and second phase windings exceeds a threshold value (i.e. adjustments may be made to an ESP with a variable-speed drive (VSD) unit 50. As an example, a VSD unit can include an ESP controller, In some instances, an ESP may be deployed with one or more sensors (e.g., a gauge or gauges). Communication of information with other equipment may occur via a power cable… Fig. 7 shows control switch, Sxyz or 5, may be a combined current sensor 714 and controlled switch 716. Each control switch may sense the 
As alternative, Koening 735’ even in a more clear manner shows (Fig. 2) an electric machine includes a phase lead and a winding set with first and second windings. The first and second windings are connected to the phase lead and are connected electrically in parallel with one another. A current sensor is coupled to the first winding and is arranged to measure a portion of current flowing through the phase lead which flows through the first winding (abstract) and shows a first neutral bus (Fig. 2, common connection wire connecting 106, 136 and 148) within the stator connected to the first phase winding (106) at a second end of the first phase winding, 
a second neutral bus (Fig. 2, common connection wire connecting 108, 138 and 150) within the stator connected to the second phase winding (108) at a second end of the first second phase winding, 
first neutral bus having a multiple sensors (110, 116, 140, 144, 152, 154) configured to sense a currents wherein sensor leads are electrically coupled to the first neutral bus and a sensor leads so a controller (118) is configured to allow monitoring current imbalance between the first and second phase windings during operation of the stator (pars. 21, 23, 29-31, 33, 36).
a controller (i.e. 118, Fig. 2) coupled to each first and second sensor lead (i.e. electrically couple to current sensors leads 110, 116, 152, 154) configured determine an amount of total current phase imbalance between the first and second phase windings during operation of the stator  so as to cease operation of the stator if the determined current phase imbalance between the first and second phase windings exceeds a threshold value (see pars. 23, 31-32, 34, 37 and 39 motor controller 118 can determine current flow through A-phase first winding 106 based on 
Thus, the examiner believes that the arts clearly shows an interconnection between the current sensors and the controller to be able to compare or make a determination of when the current is not under permissible level or imbalance, and perform a protection action.  

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846